FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10347

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00282-AWI

  v.
                                                 MEMORANDUM*
JOSE GUADALUPE VARGAS-FRIAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Jose Guadalupe Vargas-Frias appeals from the district court’s judgment and

challenges the 58-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Vargas-Frias’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Vargas-Frias has filed a pro se supplemental

opening brief, the government has filed an answering brief, and Vargas-Frias has

filed a pro se reply brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to consider Vargas-Frias’s claim of ineffective assistance of counsel on

direct appeal because the record is insufficiently developed to evaluate that claim,

and Vargas-Frias’s legal representation was not so inadequate as to obviously deny

his right to counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

       Counsel’s motion to withdraw is GRANTED.

       AFFIRMED.




                                           2                                     13-10347